DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to the claims and arguments filed on August 3, 2022 have been received and entered. Claims 30 and 31 are newly added, while claims 1-10, 17-19 have been canceled. Claims 11-16, 20-30 and 31 are pending in the instant application.
Election/Restrictions
Applicant's election with traverse of claims 11-16 (group IV) in the reply filed on October 21, 2020 was acknowledged.  Upon further consideration restriction requirement between invention of group IV and V-VI are withdrawn and claims drawn to group V and VI was rejoined with the elected invention. Therefore, the requirement for restriction was deemed proper, maintained and was made FINAL. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/03/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 
Priority
This application is a 371 of PCT/US2017/026222 filed on 04/05/2017 that claims priority from a US provisional application no 62/319,957 filed on 04/08/2016.
Claims 11-16, 20-30 and 31 are under consideration. 

New & Maintained-Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-15, 21-25, 27-28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al (WO/2017/099712, dated 06/15/2017, filed on 12/7/2015, IDS), Waller et al (WO/2012/161755, dated 11/29/2012)/Summerbell (Blood (2013) 122 (21): 1041) and Li et al  (PLoS One, 2013, 8(5), e63381, 1-14, IDS).
Claims are directed to a method comprising (i) mixing isolated T cells and anti-CD3 antibodies and anti-CD28 antibodies, wherein the anti-CD3 antibodies and anti-CD28 antibodies are optionally immobilized on a bead or solid surface, in combination with a phosphatidylinositol-3-kinase inhibitor and a vasoactive intestinal peptide (VIP) receptor antagonist. Dependent claims limit he T cells expressing CD28 prior to, during, or after proliferating the T cells, the T cells are mixed with a vector having a nucleic acid encoding a chimeric antigen receptor. Claims are also directed to a method of treating cancer comprising: purifying T cells from a subject providing isolated T cells; mixing the isolated T cells with anti-CD3 antibodies and anti-CD28 antibodies, wherein the anti-CD3 antibodies and anti-CD28 antibodies are optionally immobilized on a bead or solid surface, in combination with a PI3 kinase inhibitor under condition such that the T cells replicate providing replicated T cells have increased expression of CD28 compared; and administering an effective amount of the replicated T cells to a subject in need thereof.
With respect to claim 11, Friedman et al teach a method of contacting T cell with anti-CD3 antibody and Cd28 antibody and PIK3 inhibitor to activate and stimulate the said T cells to proliferate as compared to T cell in absence of PI3K inhibitor (see claims 1-4, page 84, para. 3, and example 3). It is further disclosed that the isolated T are contacted with a stimulatory agent and costimulatory agent, such as anti-CD3 and anti-CD28 antibodies, generally attached to a bead or other surface, in a culture medium (see page 31, para. 6)
Regarding claim 12, Friedman et al teach that the proliferating T cells express CD28 (see page 75, para. 2).
With respect to claim 13, Friedman et al teach the method , wherein prior to, during or after proliferating the T cells, the T cells is transduced with  a vector having a nucleic acid encoding a chimeric antigen receptor (see page, 12, last para. , claims 5-8 of ‘712), wherein the chimeric antigen receptor comprises cancer targeting sequence, a transmembrane domain, a T cell costimulatory molecule domain, and a signal-transduction component of a T-cell antigen receptor domain, under conditions such that the cells express the chimeric antigen receptor on the surface of the cells (see claims 10-17 of ‘712 and pages 41-51).
Regarding claims 14-15, Friedman et al teach a method of treating cancer comprising: said method contacting T cell with anti-CD3 antibody and Cd28 antibody and PIK3 inhibitor to activate and stimulate the said T cells to proliferate as compared to T cell in absence of PI3K inhibitor (see claims 1-4, page 84, para. 3, and example 3), wherein said proliferating T cells express CD28 (see page 75, para. 2). It is further disclosed that the isolated T are contacted with a stimulatory agent and costimulatory agent, such as anti-CD3 and anti-CD28 antibodies, generally attached to a bead or other surface, in a culture medium (see page 31, para. 6); and administering an effective amount of the replicated T cells to a subject in need, wherein said T cells expresses CAR on the surface of the cells (see page 77, last para. to page 80, claim 46-47 of ‘712).
Regarding claims 24, 25, Friedman et al teach that the cancer is leukemia or lymphoma (see claims 47, 55-58 of ‘712).
With respect to claims 21-23, 27-28, Friedman et al teach that the PI3 kinase inhibitor is CAL-101 (also known as idelalisib), IPI-145 (also known as Duvelisib) (see page 36, last para.), wortmannin (page 37, para. 5).
Friedman et al differ from claimed invention by not disclosing combination of phosphatidylinositol-3-kinase inhibitor and a vasoactive intestinal peptide (VIP) receptor antagonist.
Waller et al cure the deficiency by teaching VIP antagonism enhances cellular immune responses in vivo. VIP antagonism increases the cytotoxic activity of antigen-specific T cells and NK cells. VIP antagonism is predicted to increase the anti-cancer activity of NK cells or antigen-specific T-cells (see para. 45). Waller et al teach administering isolated and purified T cells and a VIP receptor antagonist (see para. 50). Waller et al teach a method of treating a subject with leukemia or lymphoma, said method comprising administering a T-cell in combination with a VIP antagonist to a subject in need thereof (see claims 14-16). Likewise, Summerbell et al teach VIPhyb (a VIP antagonist) increased CD4+ and CD8+ T-cell proliferation as was assessed using flow cytometry (Figure 1). Summerbell teaches increase in VIPhyb dose increases the percentage of initial splenocytes that underwent proliferation also increased both CD4+ and CD8+ T cells (Figure). It is further disclosed that VIPhyb increased early T-cells CD69 expression and abrogated later PD1 upregulation in CD8+ T cells (abstract). 
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of prior art to modify the method of contacting T cells with anti-CD3 antibody and Cd28 antibody in combination with PI3K inhibitor as disclosed in Friedman to further include VIP antagonist to activate and stimulate the said T cells as disclosed in Waller et al/Summerbell, to improve the expansion and therapeutic potential of T cells, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art explicitly reported that T cells may become CD28 negative (CD28neg) as a result of repetitive cell divisions, and isolation   from elderly patient and therefore may have poor replicative capacity (supra).  Further, given that PI3K inhibitor and VIP antagonist composition were known to expand T cells and commonly used for the treatment of leukemia, it would have been obvious for one of ordinary skill in the art to combine different compositions each of which is taught by the prior art to be useful for the same purpose in order to produce a new composition that is to be used in the method for the very same purpose of expanding T cells. In the instant case the idea of combining them flows logically from their having been taught in the prior art.  Thus, it would have only required routine experimentation to modify the composition of Friedman to include VIP antagonist as disclosed by Waller/Summerbell to use the new combination to expand T-cells in the method of Friedman. One of ordinary skill in the art would be motivated to further include a peptide competitive antagonist of VIP that reverses immune suppression caused by native VIP as evident from the teaching of Li (see figure 4, 7 and S2) thereby resulting in favorable effects on expansion of T cells with cytotoxic activity. One of skill in the art would have been expected to have a reasonable expectation of success in improving the expansion of T cells disclosed in Friedman by further incorporating VIP antagonist because prior art successfully reported VIP antagonism increases the expansion of T cells as evident from the teaching of Waller (see figure 2)/Summerbell(figure 1).  It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al (WO/2017/099712, dated 06/15/2017, filed on 12/7/2015), Waller et al (WO/2012/161755, dated 11/29/2012)/ Summerbell (Blood (2013) 122 (21): 1041), Li et al (PLoS One, 2013, 8(5), e63381, 1-14, IDS) and  June et al (USPGPUB 20150283178, dated 10/08/2015, filed on 4/7/2015). 
With respect to claim 14, Friedman and Waller/Summerbell, Li teach a method of treating cancer comprising: said method contacting T cell with anti-CD3 antibody and Cd28 antibody and PIK3 inhibitor and VIP antagonist to activate and stimulate the said T cells to proliferate (see claims 1-4, page 84, para. 3, and example 3), wherein said proliferating T cells express CD28 (see page 75, para. 2); and administering an effective amount of the replicated T cells to a subject in need, wherein said T cells expresses CAR on the surface of the cells (see page 77, last para. to page 80, claim 46-47 of ‘712). Friedman teach that the effective amount of an expanded modified T cell composition, alone or in combination with one or more therapeutic agents. Thus, the T cell compositions may be administered alone or in combination with other known cancer treatments, such as chemotherapy, transplantation, immunotherapy, hormone therapy, photodynamic therapy (see page 71, last para.). Friedman differ from claimed invention by not disclosing administering PI3K inhibitor to the subject before, during or after administering replicated T cells. 
However, before effective filing date of instant application, June teaches a method for treating diseases associated with expression of CD19 such as .CLL by administering a recombinant T cell comprising the CD19 CAR in combination with a kinase inhibitor (see abstract, para. 8) including in combination with a phosphoinositide 3-kinase (PI3K) inhibitor (e.g., a PI3K inhibitor described idelalisib or Duvelisib) (see para. 551).
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of prior art to modify the method of treating cancer by administering the expanded modified T cell in combination of a therapeutic agent as disclosed in Friedman and Waller/Summerbell by substituting the therapeutic agent with another such as PI3K inhibitor as suggested by June, to treat cancer in said subject, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art explicitly provide motivation for incorporating kinase inhibitor in combination of T-CAR therapy in subject in need thereof to effectively treat cancer (supra).  One of skill in the art would have been expected to have a reasonable expectation of success in using recombinant T cell comprising the CD19 CAR in combination with a kinase inhibitor because prior art successfully reported (i) using PI3K inhibitor in combination of expanded T-cells to effectively treat cancer (see June). It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 11, 14, 20, 26 remain and 30 and 31 are newly  rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al (WO/2017/099712, dated 06/15/2017, filed on 12/7/2015), Waller et al (WO/2012/161755, dated 11/29/2012)/ Summerbell (Blood (2013) 122 (21): 1041), Li et al (PLoS One, 2013, 8(5), e63381, 1-14, IDS) and Betjes (Transpl Int 2016 Mar; 29(3):274-8, 09/08/2015) as evidenced by Pearce et al (J Immunol. 2015;195(7):3206-3217). 
With respect to claims 11, 14, Friedman et al teach a method of treating cancer comprising: said method contacting T cell with anti-CD3 antibody and Cd28 antibody and PIK3 inhibitor to activate and stimulate the said T cells to proliferate as compared to T cell in absence of PI3K inhibitor (see claims 1-4, page 84, para. 3, and example 3), wherein said proliferating T cells express CD28 (see page 75, para. 2); and administering an effective amount of the replicated T cells to a subject in need, wherein said T cells expresses CAR on the surface of the cells (see page 77, last para. to page 80, claim 46-47 of ‘712). Waller et al cure the deficiency by teaching VIP antagonism enhances cellular immune responses in vivo. VIP antagonism increases the cytotoxic activity of antigen-specific T cells and NK cells. VIP antagonism is predicted to increase the anti-cancer activity of NK cells or antigen-specific T-cells (see para. 45). Waller et al teach administering isolated and purified T cells and a VIP receptor antagonist (see para. 50). Waller et al teach a method of treating a subject with leukemia or lymphoma, said method comprising administering a T-cell in combination with a VIP antagonist to a subject in need thereof (see claims 14-16). Likewise, Summerbell et al teach VIPhyb (a VIP antagonist) increased CD4+ and CD8+ T-cell proliferation as was assessed using flow cytometry (Figure 1). As the VIPhyb dose increased, the percentage of initial splenocytes that underwent proliferation increased in both CD4+ and CD8+ T cells (Figure). It is further disclosed that VIPhyb increased early T-cells CD69 expression and abrogated later PD1 upregulation in CD8+ T cells (abstract). 
 Friedman and Waller/Summerbell differ from claimed invention by not disclosing more than 15% of the isolated T cells are negative for CD28.
Before the effective filing date of instant invention, it was known that all naïve T cells express CD28, but memory T cells may become CD28 negative (CD28neg) as a result of repetitive cell divisions. This results in accumulation of CD28neg T cells that may constitute >50% of the total circulating T-cell population in the elderly. The frequency of CD28neg T cells is associated with diseases such as cancer (see abstract) (limitation of claims 20 and 26, 30, 31). It is further disclosed CD28neg T cells can become CD57 positive that is identified as a marker of senescent and T cells as the CD57-positive T cells have the poorest replicative capacity and is frequently used as synonymous with terminal differentiation and/or aged T cells (see Betjes et al  page 275, col. 2, last para.).
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of prior art to modify the method of treating cancer by administering the expanded modified T cell to a subject in need thereof as disclosed in Friedman and Waller/Summerbell, wherein more than 15% of the isolated T cells are negative for CD28 as suggested by Betjes, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would conclude that more than 15% of the T cells in the circulating T-cell population in the elderly population undergoing chemotherapy would be CD28 negative (supra) and .  One of skill in the art would have been expected to have a reasonable expectation of success in determining the CD28 negative population of T cells contacted with anti-CD3 antibody and Cd28 antibody, PIK3 inhibitor and VIP antagonist because that would have blocked the T cell differentiation stimulated with anti-CD3 antibodies in vitro as evident from the teaching of Pearce (see figure 1, page 3215, col. 2, para. 1). It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 11-15, 20, 26-28 and 29 remain and claim 30, 31 rejected under 35 U.S.C. 103 as being unpatentable over  Morgan et al (WO/2015/164745, dated 10/29/2015, effective filed on 12/7/2015), Betjes (Transpl Int  2016 Mar;29(3):274-8, 09/08/2015), Perkins et al (Blood (2015) 126 (23): 1893) as evidenced by Pearce et al (J Immunol. 2015;195(7):3206-3217), Waller et al (WO/2012/161755, dated 11/29/2012)/ Summerbell (Blood (2013) 122 (21): 1041) and Li et al (PLoS One, 2013, 8(5), e63381, 1-14, IDS).
Instant rejection is applied as an alternative to Friedman reference because it has priority date that less than a year from the earliest priority date of the instant application. 
With respect to claims 11, 13, Morgan et al teach a method of contacting T cell with anti-CD3 antibody and Cd28 antibody to activate and stimulate the said T cells (see claims 1 of ‘745). Morgan further teaches (b) transducing the T cells with a viral vector comprising an engineered T cell receptor (TCR) or a chimeric antigen receptor (CAR) (page 35, lines 23-28); and (c) culturing the transduced T cells to proliferate (page 40, lines 17-19).  It is further disclosed that the CAR comprises an extracellular binding domain, including but not limited to an antibody or antigen binding fragment thereof, a tethered ligand, or the extracellular domain of a co-receptor, that specifically binds a target antigen that is a tumor-associated antigen (TAA) or a tumor-specific antigen (TSA) (see pages 44-54 and claim 43 of ‘745). Regarding claim 12, Morgan teaches that the T cells expresses CD28 (see page 14 line 22).
With respect to claims 14-15, Morgan et al teach a method of contacting T cell with anti-CD3 antibody and Cd28 antibody to activate and stimulate the said T cells (see claims 1 of ‘745). Morgan further teaches (b) transducing the T cells with a viral vector comprising an engineered T cell receptor (TCR) or a chimeric antigen receptor (CAR) (page 35, lines 23-28); and (c) culturing the transduced T cells to proliferate (page 40, lines 17-19) and further comprising treating malignancy in a subject by administering to the subject said T cell therapeutic (see claim 70 of ‘765). 
Regarding claims 24-24, Morgan teaches that the malignancy includes leukemia or lymphoma (see page 82, line 10-12).
Morgan differ from claimed invention by not disclosing that (i) more than 15% of the isolated T cells are negative for CD28 and  (ii) the activation and stimulation steps of T- cells is in presence of Pl3K inhibitor and VIP antagonist. 
Before the effective filing date of instant invention, it was known that all naïve T cells express CD28, but memory T cells may become CD28 negative (CD28neg) as a result of repetitive cell divisions, the influence of TNF-alpha, and infection. This results in accumulation of CD28neg T cells, which may constitute >50% of the total circulating T-cell population in the elderly. The frequency of CD28neg T cells is associated with diseases such as cancer (see abstract) (limitation of claims 20 and 26, 30, 31). It is further disclosed that CD28neg T cells can become CD57 positive that is identified as a marker of senescent and T cells as the CD57-positive T cells have the poorest replicative capacity and is frequently used as synonymous with terminal differentiation and/or aged T cells (see page 275, col. 2, last para.). The combination of reference differs from claimed invention by not disclosing activation and stimulation steps of T- cells in presence of Pl3K inhibitor and VIP antagonist to improve proliferation of T cells. 
Perkins explored the potential for culture modifications to improve the therapeutic potential of CAR T cells without adding complexity to manufacturing. Perkins tested CAR T cells specific to B cell maturation antigen (BCMA) manufactured using standard IL-2 culture with an inhibitor of PI3K added to the media, or with IL-7 and IL-15 in place of IL-2. Perkin shows that inhibition of PI3K during ex vivo expansion with IL-2 generate a superior anti- BCMA CAR T cell product for clinical use (see abstract). Waller et al cure the deficiency by teaching VIP antagonism enhances cellular immune responses in vivo. VIP antagonism increases the cytotoxic activity of antigen-specific T cells and NK cells. VIP antagonism is predicted to increase the anti-cancer activity of NK cells or antigen-specific T-cells (see para. 45). Waller et al teach administering isolated and purified T cells and a VIP receptor antagonist (see para. 50). Waller et al teach a method of treating a subject with leukemia or lymphoma, said method comprising administering a T-cell in combination with a VIP antagonist to a subject in need thereof (see claims 14-16). Likewise, Summerbell et al teach VIPhyb (a VIP antagonist) increased CD4+ and CD8+ T-cell proliferation as was assessed using flow cytometry (Figure 1). As the VIPhyb dose increased, the percentage of initial splenocytes that underwent proliferation increased in both CD4+ and CD8+ T cells (Figure). It is further disclosed that VIPhyb increased early T-cells CD69 expression and abrogated later PD1 upregulation in CD8+ T cells (abstract). 
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of prior art to modify the method of contacting T cells with anti-CD3 antibody and Cd28 antibody to activate and stimulate the said CAR-T cells as disclosed in Morgan  with PI3K inhibitor and VIP antagonist as suggested by Perkins and Waller/Summerbell, to improve the expansion and therapeutic potential of T cells, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art explicitly reported that T cells may become CD28 negative (CD28neg) as a result of repetitive cell divisions, and isolation   from elderly patient and therefore may have poor replicative capacity (supra) . Further, given that PI3K inhibitor and VIP antagonist individually were known to expand T cells and commonly used for the treatment of leukemia, it would have been obvious for one of ordinary skill in the art to combine the two each of which is taught by the prior art to be useful for the same purpose in order to produce a new composition that is to be used in the method for the very same purpose of expanding T cells. In the instant case the idea of combining them flows logically from their having been taught in the prior art.  One of ordinary skill in the art would be motivated to further include a peptide competitive antagonist of VIP  that reverse immune suppression caused by native VIP as evident from the teaching of Li (see figure 4) thereby resulting in favorable effects on expansion of T cells with cytotoxic activity. One of skill in the art would have been expected to have a reasonable expectation of success because prior art successfully reported (i) improving the expansion of T cells by contacting said cells in presence of PI3K inhibitor and VIP antagonist as evident from the teaching of Perkins and Waller/Summerbell (ii) block in differentiation T cells stimulated with anti-CD3 antibodies in vitro (see figure 1 of Pearce et al).  It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 11, 14, 21-23, 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over  Morgan et al (WO/2015/164745, dated 10/29/2015, effective filed on 4/24/2015), Betjes (Transpl Int  2016 Mar;29(3):274-8, published 09/08/2015) and Perkins et al (Blood (2015) 126 (23): 1893), as evidenced by Pearce et al (J Immunol. 2015;195(7):3206-3217), Waller et al (WO/2012/161755, dated 11/29/2012)/ Summerbell (Blood (2013) 122 (21): 1041)  Li et al (PLoS One, 2013, 8(5), e63381, 1-14, IDS) as applied above and further in view of  June et al (USPGPUB 20150283178, dated 10/08/2015, filed on 4/7/2015)/ Friedman et al (WO/2017/099712, dated 06/15/2017, filed on 12/7/2015) .
The teaching of Morgan, Betjes, Pearce, Perkins Li and Waller/Summerbell have been described above and relied in same manner. Friedman teach that the effective amount of an expanded modified T cell composition, alone or in combination with one or more therapeutic agents. Thus, the T cell compositions may be administered alone or in combination with other known cancer treatments, such as chemotherapy, transplantation, immunotherapy, hormone therapy, photodynamic therapy (see page 76, last para.).  However, the combination of reference differ from claimed invention by not disclosing administering PIk3inhibitor the subject and PI3K inhibitor is idelalisib or Duvelisib or Wortmannin.
 However, before effective filing date of instant application, June teaches a method for treating diseases associated with expression of CD19 such as CLL by administering a recombinant T cell comprising the CAR in combination with a kinase inhibitor (see abstract, para. 8) including in combination with a phosphoinositide 3-kinase (PI3K) inhibitor (e.g., a PI3K inhibitor described idelalisib or Duvelisib) (see para. 551). Likewise, with respect to claims 21-23, 27-28, Friedman et al teach that the PI3 kinase inhibitor is CAL-101 (also known as idelalisib), IPI-145 (also known as Duvelisib) (see page 36, last para.), wortmannin (page 37, para. 5).
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of prior art to modify the method of treating cancer by administering the expanded modified T cell in combination of another agent as disclosed in Morgan, Perkin and Waller/Summerbell by substituting the therapeutic agent and/or one PI3K inhibitor with another such as idelalisib, duvelisib or wortmannin as suggested by June/Friedman , to treat cancer in said subject, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art explicitly provide motivation for incorporating kinase inhibitor in combination of T-CAR therapy in subject in need thereof to effectively treat cancer (supra).  One of skill in the art would have been expected to have a reasonable expectation of success in using recombinant T cell comprising the CAR in combination with a kinase inhibitor because prior art successfully reported (i) using PI3K inhibitor in combination of expanded T-cells to treat cancer (see June). It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Response to arguments
Applicant disagree with the rejection arguing that PI3 kinase was well know as a key molecule involved in T cell receptor signaling. Applicant argues that the PI-3 kinase/Akt pathway and T cell activation: pleiotropic pathways downstream of PIP3. Immunol Rev. 2003 Apr;192:7-20 at page 7, submitted herewith in IDS. This crucial role of PI3 kinase in T cells has also been described in the present application, which states that “PI3 kinase is an important signaling pathway for lymphocyte activation and differentiation, and regulates AKT and mTOR1 activity” (See specification, page 19, lines 16-17). Regarding Office’s assertions that PI3K inhibitor was commonly used for treatment of leukemia (Office Action, page 6), Applicants contends that this therapy is based on the mechanism that PI3 kinase is important in supporting the growth and survival of the malignant lymphocytes. See Ortiz-Maldonado et al. The biology
behind PI3K inhibition in chronic lymphocytic leukaemia. 7her Adv Hematol. 2015 Feb;6(1):25-36, at page 29, “PI3Ky is also important in supporting the growth and survival of lymphoid malignancies... Since PI3K6 has a unique role in the migration, proliferation, survival and differentiation of B cells, this pathway is frequently affected in CLL and non-Hodgkin lymphoma (NHL)’, which is again consistent with the above-discussed role of PI3 kinase in lymphocytes. Moreover, prior references disclosed that PI3 kinase inhibitors can impair T cell proliferation. According to the Kane reference, “use of the pharmacological PI-3 kinase inhibitors wortmannin and LY294002 has yielded relatively consistent results, in that they generally inhibit activation of primary T cells ...” (See Kane et al, page 7). In addition, Chen et al. disclosed that “In duvelisib treated cells, CD4+, but not CD8-+, T-cell proliferation was inhibited at doses of 100 and 1000 nM,” indicating the inhibitory effects of a different PI3 kinase inhibitor duvelisibh on CD8 T cell proliferation. Applicant conclude that these references together represent the state of the art as of the priority date of the present application and show that PI3 kinase was recognized as a crucial molecule for T cell receptor signaling transduction and PI3 kinase inhibition would compromise T cell proliferation and survival. Applicant continue to argue that with this well-established understanding about PI3 kinase that explicitly teaches away from the currently claimed method, and thus, persons having ordinary skills in the art would not have envisaged the claimed invention that comprises using a PI3 kinase inhibitor for enhancing T cell proliferation. Applicants’ arguments have been fully considered, but are not found persuasive.
In response, it is noted that while PI3 kinase is an important signaling pathway for lymphocyte activation and differentiation, and regulates AKT and mTOR1 activity, however, cited references of Kane and Ortiz-Maldonado are not relevant to the claimed invention as they do not teach away from the claimed method. In the instant case, independent claim 11 and 14 are broad and require mixing isolated T cells and anti-CD3 antibodies and anti-CD28 antibodies, in combination with any phosphatidylinositol-3-kinase inhibitor and a vasoactive intestinal peptide (VIP) receptor antagonist; thereby providing replicated T cells. There is no requirement of any specific isolated T cell expressing any specific marker in presence of any concentration and/or PI3K subtype inhibitor. Likewise, Chen et al. is also not relevant to instantly claimed method as claims do not require effect of any specific concentration range of duvelisibh on CD4+ and/or CD8+ proliferation.  Applicants have further engaged in selective reading of the teachings of Kane et al published in 2003 well before the effective filing date of instant application to formulate the grounds for teaching away, while completely ignoring the teaching of cited prior art reference of Friedman. In the instant case, cited prior art of Friedman explicitly teaches a method of contacting T cell with anti-CD3 antibody and Cd28 antibody and PIK3 inhibitor to activate and stimulate the said T cells to proliferate as compared to T cell in absence of PI3K inhibitor (see claims 1-4, page 84, para. 3, and example 3). Friedman et al further teaches producing populations of T cells enriched for expression of one or more of the following biomarkers: CD62L, CCR7, CD28, CD27, CD122, CD127, CD197, and CD38 (see page 24, para. 2, and claim 40 of Friedman). Applicant has not directly addressed and/or rebutted the teaching of Friedman. In view of foregoing, to the extent cited art summarized by the reference of Friedman et al. describe activating the population of T- cells and stimulating the population of T cells to proliferate, wherein the activation and stimulation steps are performed in the presence of an inhibitor of PI3K pathway, the rejection is applicable to the instant case. Applicants' selective citation of Kane and Chen. ignores the teachings of the primary reference of Friedman. 
On pages 7-8 of the applicant’ argument, applicant in part rely on Exhibit A that shows the combination of a VIP receptor antagonist, ANT308, and a PI3K inhibitor, Duvelisib, renders synergistic effects on promoting T cell expansion. Figure 1 shows that the combination treatment of PI3 kinase inhibitor and VIP antagonist at all tested concentrations yielded the highest fold increase in CD3+ T cell numbers as compared with treatment of each drug alone. Similar superior effects of the combination treatment were also observed in CD4+ and CD8+ T cell subsets. These results are unexpected, particularly in view of the fact that PI3 kinase inhibition is expected to dampen T cell proliferation. Surprisingly, Figure 2 of Exhibit A shows that PI3 kinase inhibitor in combination with VIP-R antagonist at all tested concentrations enhanced the expansion of T cells co-expressing CD27 and CD28. Said combined effects of the VIP-R antagonist and the PI3 kinase inhibitor were significantly greater than the additive effects of each
individual drug, indicating synergism of the combination treatment. The increase in CD27+CD28+ T cell number was also reflected by the increase in the percentages of T cells co-
expressing CD27 and CD28 (See Exhibit A, Figure 3). Further, given the ponderous prior record teaching the negative effects of PI3 kinase inhibitor on T cells, there was simply no reasonable expectation of success in arriving at the instant invention. Applicant argues that the data of exhibit A shows that VIP-R antagonist in combination with PI3K inhibitor enhances T cell expansion, which is unexpected in view of the well-established understanding of the field regarding PI3 kinase as a crucial molecule in T cells. 
Such is not found persuasive because any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Friedman et al. teach a method of contacting T cell with anti-CD3 antibody and Cd28 antibody and PIK3 inhibitor to activate and stimulate the said T cells to proliferate as compared to T cell in absence of PI3K inhibitor (see claims 1-4, page 84, para. 3, and example 3), thus the relevance of Applicants' arguments with respect to increase in T cell number is not apparent. Further, the expansion of T-cells in presence of VIP antagonist were also known to expand T cells and commonly used for the treatment of leukemia.  Therefore, it would have been obvious for one of ordinary skill in the art to combine the two each of which is taught by the prior art to be useful for the same purpose of expanding T cells. In the instant case the idea of combining them flows logically from there having been taught in the prior art.  Such methodology for enhanced expansion of T-cells in presence of PI-3K inhibitor and VIP receptor antagonist was considered routine in the prior art. Therefore, the fact that T-cells may be expanded to a greater extent in presence of PI-3K inhibitor and VIP receptor antagonist is an expected result, and is the goal behind combining the two agents. “Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof.” In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967). MPEP 716.02 (a) states “a greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effects can either be expected or unexpected. Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage. Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991). In the instant case, exhibit A teaches specific concentration range of specific PI-3K inhibitor (Duvelisib) treated at day 0 and day 3 in combination with specific dose range of specific VIP-R antagonist (ANT308 or ANT 195) daily for 7 days. The resulting cells were separated and cells were collected using antibodies to CD3, CD4, CD8, CD27 and CD28. The data shows synergistic increase in the percentages of T cells co-expressing CD27 and CD28. However, claims are not so limited. Additionally, applicant should note that unexpected results have to be commensurate with the scope of the invention. "Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)." In the instant case, applicant provide Exhibit A that teaches use of 1 uM-3uM VIP receptor antagonist ANT-308 and 100nm-300nM PI3K inhibitor Duvelisib showing additive/synergistic effect. It is noted that ihibitor and VIP-R antagonist in combination yielded the most significant reduction in fraction of T cells that lacked both CD27 and CD28, indicating that the combination treatment reversed senescence in T cells. See Figure 3 of Exhibit A. However,  the claims are not so limited. Further, there is no evidence on record that use of any dose of any other VIP receptor antagonist in combination with any dose of any other PI3K inhibitor would show the same synergistic effect as broadly claimed in the instant application. As stated in previous office action art teaches variable effect of VIP receptor antagonist on the expansion of T cells as evident from the teaching of Fnu et al (Blood, 2021, vol. 138 1863, table 1). The results show that higher predicted binding affinity to VPAC1 and/or VPAC2 is associated with enhanced activity in stimulating human T cells and promoting anti-leukemia activity in mice. In the instant case, use of 1 uM-3uM VIP receptor antagonist ANT-308 is not supported by instant specification has higher binding affinity to VPAC1 and/or VPAC2 that is much higher than other VIP receptor antagonist disclosed in Fnu (table 1) and therefore it is unclear if synergistic effect exemplified in exhibit A could be extended to use of any combination of VIP receptor antagonist with any PI-3 kinase inhibitor. 
On pages 9-12 of the applicants’ argument, Applicant re-iterates and rely on their previous arguments that have been discussed in preceding section. The arguments are substantially the same as those addressed in the foregoing response.
Therefore, in view of the fact patterns of the instant case, and the ground of rejection outlined by the examiner, applicants’ arguments on record are not compelling and do not overcome the rejection of record.
Examiner’s note: Should applicant provide evidence to support the unexpectedly superior synergistic effect could be extended to any combination at any dose of VIP-R antagonist and PI3K inhibitor for proliferating T cells expressing any and all known markers (CD62L, CCR7, CD28, CD27, CD122, and CD127) as embraced by the breadth of the claim, instant obviousness rejection may be overcome pending further consideration.

Conclusion
No claims allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Okkenhaug et al (Nature Review Immunology, 3, 317-330) teach T cell activation signals through the are mediated by PI3K. 
Balakrishnan et al Leukemia (2015) 29, 1811–1822 teaches IPI-145 is Duvelisib.
Li et al (Cancer Res; 76(23), 6802-6815  December 1, 2016) teach peptide antagonist of VIP signaling (VIPhyb) increases  T-cell proliferation in vitro and reduced IL10 expression in donor T cells. VIPhyb (an VIp antagonist) treatment led to downregulation of PD-1 and PD-L1 expression on donor immune cells, increased effector molecule expression, and expanded oligoclonal CD8+ T cells that protected secondary allo transplant recipients from leukemia (see abstract). 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632